Exhibit 10.16

 

TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AND SECURITY AGREEMENT

 

THIS TENTH AMENDMENT (the “Amendment”), dated effective as of January 12, 2017,
is entered into by and between NORTECH SYSTEMS INCORPORATED, a Minnesota
corporation (“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), acting through its Wells Fargo Business Credit operating division.

 

RECITALS

 

A.            Company and Wells Fargo are parties to a Third Amended and
Restated Credit and Security Agreement dated May 27, 2010 (as amended from time
to time, the “Credit Agreement”). Capitalized terms used in these recitals have
the meanings given to them in the Credit Agreement unless otherwise specified.

 

B.            The Company has requested that certain amendments be made to the
Credit Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.

 

C.            The Company has requested that certain amendments be made to the
Credit Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.             Definitions.  The following definitions are hereby amended or
added to Exhibit A to the Credit Agreement as appropriate:

 

“Tenth Amendment” means that certain Tenth Amendment to Third Amended and
Restated Credit and Security Agreement dated as of January 12, 2017, by and
between the Company and Wells Fargo.

 

2.             Financial Covenants.  Section 5.2(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(a)           Minimum Fixed Charge Coverage Ratio.  Company shall maintain on a
trailing twelve month basis, measured monthly, a Fixed Charge Coverage Ratio of
not less than (i) 1.05 to 1.00 for the trailing twelve month period ending
December 31, 2016, up to and through the trailing twelve month period ending on
June 30, 2017, and (ii) 1.10 to 1.00 for each trailing twelve month period
thereafter.

 

3.             Compliance Certificate.  Exhibit E to the Credit Agreement is
hereby replaced with Exhibit E attached hereto.

 

4.             Amendment Fee.  In consideration of Wells Fargo entering into
this Amendment, the Company agrees to pay to Wells Fargo a fully earned
non-refundable amendment fee of $2,500 payable on the date of the Tenth
Amendment.

 

5.             Conditions Precedent. This Amendment shall be effective when
Wells Fargo shall have received an executed original hereof, together with
executed copies (as applicable) of the following:

 

--------------------------------------------------------------------------------


 

(a)           An executed copy of the Ninth Amendment to Letter of Credit and
Reimbursement Agreement; and

 

(b)           Such other matters as Wells Fargo may require.

 

6.             Representations and Warranties. The Company hereby represents and
warrants to Wells Fargo as follows:

 

(a)           The Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by the Company
and constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.

 

(b)           The execution, delivery and performance by the Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Company, or the articles
of incorporation or by-laws of the Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Company is a party or by which
it or its properties may be bound or affected.

 

(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

 

7.             References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.

 

8.             No Other Waiver.  The execution of this Amendment and the
acceptance of all other agreements and instruments related hereto shall not be
deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any
Security Document or other document held by Wells Fargo, whether or not known to
Wells Fargo and whether or not existing on the date of this Amendment.

 

9.             Release. The Company hereby absolutely and unconditionally
releases and forever discharges Wells Fargo, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Company has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

 

10.          Costs and Expenses. The Company hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse Wells Fargo on demand for all
costs and expenses incurred by Wells

 

2

--------------------------------------------------------------------------------


 

Fargo in connection with the Loan Documents, including without limitation all
reasonable fees and disbursements of legal counsel. Without limiting the
generality of the foregoing, the Company specifically agrees to pay all fees and
disbursements of counsel to Wells Fargo for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. The Company hereby agrees that Wells Fargo
may, at any time or from time to time in its sole discretion and without further
authorization by the Company, make a loan to the Company under the Credit
Agreement, or apply the proceeds of any loan, for the purpose of paying any such
fees, disbursements, costs and expenses and the fee required under Paragraph 7
of this Amendment.

 

11.          Miscellaneous. This Amendment may be executed in any number of
counterparts including by facsimile or electronic (pdf) transmission, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,

 

NORTECH SYSTEMS INCORPORATED

NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Thomas G. Hedberg

 

By:

/s/ Paula M. Graff

 

Thomas G. Hedberg

 

Name: Paula M. Graff

 

Its Vice President

 

Its: Vice President and Chief Financial Officer

 

[Signature Page to Tenth Amendment to Third Amended
and Restated Credit and Security Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:          Wells Fargo Bank, National Association
Date:                                                  , 201 

Subject:           Financial Statements

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated May 27, 2010 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Nortech Systems Incorporated (the
“Company”) dated [                           , 201  ] (the “Reporting Date”) and
the year-to-date period then ended (the “Current Financials”).  All terms used
in this certificate have the meanings given in the Credit Agreement.

 

A.            Preparation and Accuracy of Financial Statements.  I certify that
the Current Financials have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly present Company’s financial condition as
of the Reporting Date.

 

B.            Name of Company; Merger and Consolidation.  I certify that:

 

(Check one)

 

o            Company has not, since the date of the Credit Agreement, changed
its name or jurisdiction of organization, nor has it consolidated or merged with
another Person.

 

o            Company has, since the date of the Credit Agreement, either changed
its name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger: o was consented to
in advance by Wells Fargo in an Authenticated Record, and/or o is more fully
described in the statement of facts attached to this Certificate.

 

C.            Events of Default.  I certify that:

 

(Check one)

 

o            I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement, except as previously reported to Wells Fargo in a Record.

 

o            I have knowledge of an Event of Default under the Credit Agreement
not previously reported to Wells Fargo in a Record, as more fully described in
the statement of facts attached to this Certificate, and further, I acknowledge
that Wells Fargo may under the terms of the Credit Agreement impose the Default
Rate at any time during the resulting Default Period.

 

D.            Litigation Matters.  I certify that:

 

(Check one)

 

o            I have no knowledge of any material adverse change to the
litigation exposure of Company or any of its Affiliates or of any Guarantor.

 

o            I have knowledge of material adverse changes to the litigation
exposure of Company or any of its Affiliates or of any Guarantor not previously
disclosed in Exhibit D, as more fully described in the statement of facts
attached to this Certificate.

 

--------------------------------------------------------------------------------


 

E.            Financial Covenants.  I further certify that:

 

(Check and complete each of the following)

 

1.             Minimum Fixed Charge Coverage Ratio.  Pursuant to
Section 5.2(a) of the Credit Agreement, Company’s Fixed Charge Coverage Ratio
for the trailing twelve month period ending on the Reporting Date, was      to
1.00, which o satisfies o does not satisfy the requirement that such ratio be
not less than 1.05 to 1.0 on a trailing twelve month basis measured monthly for
the months ending January 31, 2016 up to and including June 30, 2017, and 1.10
to 1.0 on a trailing twelve month basis measured monthly thereafter.

 

2.             Stop Loss.  Pursuant to Section 5.2(d) of the Credit Agreement,
for the month ending on the Reporting Date, Company has suffered a Net Loss of
$                     , which o satisfies o does not satisfy the requirement
that Company suffer a Net Loss in any single month not in excess of $250,000.

 

3.             Due From Affiliate.  Pursuant to Section 5.6(d) of the Credit
Agreement, as of the Reporting Date, Company has

 

(a)           $                    in affiliate loans or advances due from
Manufacturing & Assembly Solutions of Monterrey S DE RL DE CV, which o satisfies
o does not satisfy the requirement that Company not have loans or advances to
Manufacturing & Assembly Solutions of Monterrey S DE RL DE CV, in an aggregate
amount in excess of $10,750,000 at any time; and

 

(b)           $                    in affiliate loans or advances due from
Nortech Systems Hong Kong Company, LTD, which o satisfies o does not satisfy the
requirement that Company not have loans or advances to Nortech Systems Hong Kong
Company, LTD, in an aggregate amount in excess of $1,500,000 at any time.

 

4.             Salaries.  Company o has o has not paid excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation to any
Director, Officer or consultant, or any member of their families, as of the
Reporting Date, and o has o has not paid any increase in such amounts (on a year
over year basis, as of the Reporting Date) from any source other than profits
earned in the year of payment, and as a consequence Company o is o is not in
compliance with Section 5.8 of the Credit Agreement.

 

5.             Stock Repurchases, Redemptions.  Pursuant to Section 5.7 of the
Credit Agreement, as of the Reporting Date, for the then-current fiscal year to
date, Company has purchased, redeemed or retired shares of its stock for an
aggregate amount of $                      which o satisfies o does not satisfy
the requirement that Company not exceed $500,000 in aggregate stock repurchases,
redemptions or retirements of its stock in any of each of the fiscal years
ending December 31, 2016 through December 31, 2019.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

 

By:

 

 

 

Its: Chief Financial Officer

 

--------------------------------------------------------------------------------